Opinion issued December 13, 2012




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00605-CR
                            ———————————
                 ALEJANDRO LOPEZ VILLEGAS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



           On Appeal from the County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 1808792


                          MEMORANDUM OPINION

      On June 21, 2012, the trial court sentenced appellant, Alejandro Lopez

Villegas, and he filed a notice of appeal. On July 20, 2012, appellant timely filed a

motion for new trial which the trial court granted on September 4, 2012. The
granting of a motion for new trial restores the case to its position before the former

trial. See TEX. R. APP. P. 21.9(b). Appellant has filed a motion to dismiss the

appeal because the motion for new trial was granted. See TEX. R. APP. P. 42.2.

Although the appellant did not sign the motion to dismiss, the appeal was rendered

moot by the order granting a new trial. See TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1(c).

                                  PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2